UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7432



KEVIN M. GORDON,

                                           Petitioner - Appellant,

          versus


JOYCE K. CONLEY; B. SMITH, Case Manager; D.
ACKER, Counselor,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CA-99-204-5)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin M. Gordon, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin M. Gordon, a federal prisoner, appeals the district

court’s order denying his motion to alter or amend the court’s

previous judgment accepting the recommendation of the magistrate

judge and denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).*   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Gordon v. Conley, No. CA-99-204-5 (S.D.W. Va. July 25,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       To the extent Gordon appeals the district court order
denying relief under § 2241, his notice of appeal is untimely.


                                  2